Citation Nr: 0943460	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent disabling for a fractured coccyx.  

2.  Entitlement to an increased rating in excess of 10 
percent disabling for a right knee disorder.  

3.  Entitlement to an increased rating in excess of 40 
percent disabling for degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 and a July 2006 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In August 2009, the Veteran was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

Also in August 2009, the Veteran provided additional evidence 
consisting of the report from his October 2008 VA exam, along 
with a waiver of the right to have the RO initially consider 
the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issue of the Veteran's degenerative disc disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected fractured coccyx is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 5298.

2. The Veteran's status-post medial meniscus tear of the 
right knee is not characterized by dislocation of the 
semilunar cartilage, and he does not experience frequent 
joint locking, pain, effusion, or more than slight limitation 
of motion. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating in excess of 10 percent for a fractured coccyx. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
5298 (2009).

2.  The criteria for an increased rating in excess of 10 
percent for a right knee disability are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.71, 4.71a, Diagnostic Code 5259 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2005 and August 2008 that 
fully addressed all notice elements.

In the August 2008 letter, the Veteran was advised that VA 
used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment, consistent with then current controlling law set 
forth in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Parenthetically, the Board notes that controlling law has 
been modified by Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009).  The additional notice provided by 
the Board in conformity with controlling law amounted to 
harmless error, since more notice than was legally necessary 
was provided and the claim was not remanded exclusively for 
the purpose of providing VCAA notice.  The Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993)

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded VA examinations in July 2005, April 
2006, and October 2008 which included a review of his claims 
file.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash 
v. Brown, 8 Vet. App. 332, 339-340 (1995)(regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an increased rating for a fractured coccyx

In a July 2006 rating action, the RO granted the Veteran's 
claim for an increased rating for his service-connected 
fractured coccyx and assigned a 10 percent disability rating, 
effective August 29, 2002.  The Veteran disagreed with the 
amount of that rating, and this appeal ensued.  The Veteran 
contends that his service-connected fractured coccyx is more 
severe than the current evaluation reflects.  After a careful 
review of the medical evidence in light of the criteria noted 
below, the Board finds that a disability rating in excess of 
10 percent is not warranted.  Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran's service-connected fractured coccyx disability 
has been rated under Diagnostic Code 5298 by analogy.  The 
Rating Schedule does not include a diagnostic code for the 
Veteran's specific service-connected disorder.  In light of 
the overall evidence of record the criteria for Diagnostic 
Code 5298 are found to be most appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Based on the evidence of record, the Veteran's residuals of 
trauma to the coccyx are manifested by pain.  Under 
Diagnostic Code 5298, painful residuals from the removal or 
partial removal of the coccyx warrant a 10 percent 
evaluation.  Although the Veteran has not had his coccyx 
removed, he reports experiencing pain in his tailbone.  The 
Veteran has been assigned the maximum schedular rating 
available for his fractured coccyx. 38 C.F.R. §4.87, 
Diagnostic Code 65298.  As there is no legal basis upon which 
to award an increased schedular rating, the Veteran's appeal 
must be denied. 

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
residuals of a fractured coccyx are adequately rated under 
the available schedular criteria.  While the Veteran has 
stated that his fractured coccyx causes him pain when he 
performs certain tasks at work, such as bending or stooping 
down, there is no evidence of prolonged medical treatment 
requiring absence from work or marked interference with 
employment.  The Board finds that the Veteran's disorder and 
its effects are within the realm of the schedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In light of the foregoing, because the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's fractured 
coccyx, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased rating for a right knee disability

The RO granted service connection for a right knee disability 
in an August 2002 rating decision and assigned a 10 percent 
evaluation.  In June 2005, the Veteran filed a claim for an 
increased rating.  The Veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  After a careful review of the medical evidence 
in light of the criteria noted below, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

The present appeal involves the Veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). 

When the Veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Veteran underwent a VA examination in July 2005.  During 
the exam, the Veteran reported pain, swelling, and stiffness 
of his knee.  He reported that his disorder does not cause 
incapacitation but it impairs his ability to stand, sit, or 
walk over a long period of time.  

A physical examination revealed normal range of motion with 
pain at 120 degrees.  The joint function was also limited by 
pain after repetitive use.  Examination revealed crepitus of 
the right knee and x-rays findings were within normal limits.   

An October 2008 VA examination report shows that the Veteran 
reported right knee pain and occasional use of a brace.  He 
also reported some soft tissue swelling for 1-2 days.  The 
Veteran also stated that he was unable to stand for more than 
a few minutes and unable to walk more than a few yards.  He 
reported pain and stiffness but denied deformity, giving way, 
instability, or locking. 

On physical examination, the Veteran's flexion range of 
motion of the right knee for both flexion and extension was 0 
to 120 degrees, limited by pain at 100 degrees.  A physical 
examination revealed crepitation but no evidence of 
instability, grinding or snapping, or patellar or meniscus 
abnormality.  X-ray images revealed that the bones were 
intact and well-aligned.  No fracture, subluxation, or 
dislocation was present and the soft tissue was unremarkable.  

The Veteran is currently rated under Diagnostic Code 5259.  
Diagnostic Code 5259 dictates that symptomatic removal of 
semilunar cartilage warrants a 10 percent disability rating.  
This is the highest disability rating available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
The Veteran's service-connected right knee disability has 
been rated under Diagnostic Code 5259 by analogy.  The Rating 
Schedule does not include a diagnostic code for the Veteran's 
specific service-connected disorder.  In light of the overall 
evidence of record, the criteria for Diagnostic Code 5259 are 
found to be most appropriate.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board had examined other Diagnostic Codes under which to 
rate the Veteran's disability.  For the knees, limitation of 
motion is rated under Diagnostic Codes 5260 for flexion and 
5261 for extension.  Under Diagnostic Code 5260, flexion that 
is limited to 45 degrees warrants a 10 percent rating and 
flexion that is limited to 30 degrees warrants a 20 percent 
rating.  Under Code 5261, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Standard motion of a knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.  A recent General Counsel Opinion, VAOPGCPREC 
9-2004, states that separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint.  The evidence does not reflect that the 
Veteran experiences a limited range of motion sufficient to 
be compensated under Diagnostic Codes 5260 or 5261.

The Board has also considered Diagnostic Code 5258, which 
provides a 20 percent rating for dislocated semilunar 
cartilage frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Given that the evidence does not show any locking or effusion 
into the joint, a rating under this code is not appropriate.  

Based on a thorough review of the record, the Board finds 
that the Veteran's service-connected right knee disability is 
not manifested by findings that support a rating in excess of 
10 percent.  The medical reports show that neither the 
Veteran's knee flexion nor extension is limited.  Moreover, 
there is no objective evidence of additional limitation of 
motion of the knees due to pain on use, and certainly not 
additional limitation to the extent necessary for a 
disability rating in excess of 10 percent under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Additionally, the schedular evaluation in this case is not 
inadequate.  A rating in excess of that assigned is provided 
for certain manifestations of the service-connected right 
knee disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 
4.1.

The Board does not doubt that his right knee disability has 
had an adverse impact on the Veteran's employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the current disability ratings assigned in this decision 
adequately reflect the clinically established impairment 
experienced by the Veteran and higher ratings are denied on 
an extra-schedular basis.  These VA findings do not indicate 
that the right knee caused "marked" interference with 
employment.  There is also no evidence of frequent periods of 
hospitalization due to the service-connected right knee.  
Consequently, the Board finds that the criteria for referral 
for the assignment of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b) (1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In light of the foregoing, because the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's right knee 
disability, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for a fractured coccyx is denied.

Entitlement to an increased rating in excess of 10 percent 
for a right knee disability is denied. 


REMAND

The RO granted service connection for degenerative disc 
disease of the lumbar spine in an August 2002 rating decision 
and assigned a 40 percent evaluation.  In June 2005, the 
Veteran filed a claim for an increased rating.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  The Board presently 
remands this appeal to enable the RO to ascertain the 
severity of the service-connected disorder, and to clarify 
the RO's findings in accordance with the applicable 
provisions of VA's Schedule for Rating Disabilities 
(Schedule).  Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
in part that in schedular rating claims, VA may only consider 
the factors as enumerated in the Schedule). 

The Veteran testified at his August 2009 Board hearing that 
he experiences gastrointestinal symptoms, including as bowel 
and bladder dysfunction, as a result of his degenerative disc 
disease.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), the adjudicator is to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

As the Veteran has a diagnosis of degenerative disc disease 
and bowel impairment which can be manifestations of 
degenerative disc disease, the Board finds that a VA 
examination to address whether or the Veteran's complaints of 
gastrointestinal symptoms are a result of his degenerative 
disc disease is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a spine 
examination.  The following 
considerations will govern the 
examinations:

(A) The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

(B) The examiner(s) must state the 
medical basis for any opinion 
expressed.  If the examiner is 
unable to state an opinion without 
a resort to speculation, he or she 
should so state and must explain 
why he or she cannot provide an 
opinion without resorting to mere 
speculation.

(C) As to the spine examination, 
determine the current severity of 
the Veteran's service-connected 
spine disability.  In addition to 
recording the ranges of motion of 
the lumbar spine and noting any 
pain, incoordination, or fatigue on 
motion, the examiner should also 
specifically opine as to whether or 
not the Veteran's bowel complaints 
are etiologically related to the 
Veteran's service-connected 
degenerative disc disease.

3. The RO/AMC will readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


